1 Reported in 221 N.W. 232.
From an order denying appellant's motion in the alternative for judgment non obstante or a new trial, she appeals.
Appellant was conducting a small taxicab business in St. Cloud, Minnesota, on November 12, 1926, when plaintiff, riding in one of her cabs, was injured in a collision alleged to have been caused by the negligence of the driver of the cab, defendant Smuda. Appellant's defenses were that the driver had departed from the scope of his employment; that plaintiff and the other parties in the cab were engaged in a joint pleasure adventure wherein they made use of the cab without appellant's knowledge or consent; that plaintiff and her companions, including Smuda, were on a frolic where intoxicants had been consumed and were being unlawfully transported in the cab; and that plaintiff was negligent and assumed the risk knowing the intoxicated condition of the driver. Plaintiff had a verdict of $3,000 against Smuda and appellant.
One of the main contentions of appellant is that she was entitled to a directed verdict as requested and should now have judgment non obstante. Smuda was one of five drivers. The drivers were not on a salary but received a commission of 30 per cent of the fares taken in by the cab they drove. The drivers took their turn as the calls for cabs came and checked out and in from the office. Sometimes, when answering a call, another fare might be picked up, and the drivers might so do before returning to the office and checking in. The time was noted when checking out as well as the destination, and thus track could be kept of whether or not the driver was attending to his duties and accounting for the fares collected. Smuda was acquainted with one Bidinger, a young man who lived across the street from plaintiff. Smuda called Bidinger on the telephone in plaintiff's home, and plaintiff, a young woman of 18, went over to notify Bidinger of the call. The latter came over and had a telephone conversation with Smuda about a party that evening. This was near six o'clock p. m. November 12, 1926. About 7:30 Bidinger, from plaintiff's home, telephoned to appellant's office for a cab. Smuda answered. Whether this was prearranged *Page 330 
in the first talk does not appear. Shortly thereafter Engelhart, Condon and Erickson, young men, tapped on the window of appellant's office. Smuda, who was inside, came out. Without checking out, he took the cab parked outside the office, the three young men entered, and Smuda drove off with them. Miss Malikowski was then procured as Engelhart's companion, and thereafter Miss Reveling was obtained as Smuda's. Smuda then drove to the home of Engelhart's sister, where Engelhart lived alone, the other occupants being away. All entered the home except Smuda and Miss Reveling. The two latter then drove to plaintiff's home, ostensibly in response to the previous telephone message, to take Bidinger and plaintiff down town to a show. On the way Smuda thought he had a flat tire and called up the office to send out a tire. Tulley, the manager, sent a tire by another cab driven by one Rieder. It turned out that the tire was not flat, but was sunk somewhat in the sand. This occasioned some delay, and Smuda and Bidinger determined to go to Engelhart's home, as it was then too late for the show. Plaintiff acquiesced. When they arrived at Engelhart's home two more girls had been procured, so with Smuda, Bidinger and their companions there was a party of five couples. They amused themselves by playing the phonograph, the girls dancing and the men singing. The latter however became boisterous as a keg of home-made wine and a bottle of moonshine began to show their potency. The host, Engelhart, became oblivious to his surroundings by 10:30 and was put to sleep in a baby crib. A few minutes before midnight another cab was ordered from appellant's office by Condon. Rieder was sent out, and Condon, Erickson and two girls entered his cab. Condon advised plaintiff to ride with them, presumably because he deemed it unsafe to ride with Smuda in his then condition. However plaintiff, Bidinger and Miss Reveling got in Smuda's cab. Some eight blocks from Engelhart's home, on a wide paved street, as Smuda attempted to pass Rieder's cab, he struck the rear left side thereof, causing the rear of Smuda's cab to skid to the left, its left front striking a meeting car, driven by one Weber, head on. The force of the blow tipped Smuda's cab on its side, the top towards the Weber car. Passengers in both *Page 331 
vehicles received various injuries. A bottle of wine was found in Smuda's cab, and a broken whisky bottle near it. Smuda pleaded guilty to driving an automobile while intoxicated. This and other lawsuits resulted from the collision.
It may well be that Bidinger and Smuda by the telephone communication about supper-time arranged for the party at Engelhart's; that the subsequent call for a cab to take plaintiff to the show was a ruse to obtain the consent of plaintiff's mother to plaintiff's going out, and the flat tire a pretense to kill time so as to make it too late for the show, thus more readily inducing plaintiff to go to the party instead. But even so, there is enough, in our opinion, to carry plaintiff's case to the jury on the proposition that she was a passenger in a taxicab operated by a servant of defendant in her interest. From her home plaintiff heard her escort telephone to appellant's place of business for a cab. Smuda within a short time appeared with it. Had the accident occurred just after plaintiff entered on the way to the show, there could have been no question of appellant's liability. To a young and inexperienced woman it may not have appeared that a cab driver was departing from the scope of his employment by parking his cab and becoming one of a party for two or three hours at an evening frolic. There was evidence from which the jury could infer that Smuda was engaged in the business of appellant while at the party. Although he had not checked out, Tulley, appellant's manager, sent a spare tire to him. At 10:30 Smuda communicated with Tulley. While the latter disapproved of the cab's being out, there was no direct order to bring it at once to the office. Smuda's testimony in regard to splitting the price with Bidinger for the time the cab was out, and Bidinger's that he agreed to pay $5 to $6 for the use of the cab to take them from Engelhart's to the restaurant and thence home, together with some evidence that the drivers had authority to pick up fares when out on calls, would seem to leave it for the jury to determine whether Tulley did not recognize that Smuda was still using the cab in appellant's business although he had gone with it upon a mission contrary to previous orders. *Page 332 
Tulley testified that five days before this Smuda had taken the cab for use at a party where he had become intoxicated and had driven recklessly in consequence; that he then told Smuda that he was discharged, but permitted him to remain to the end of the week, the 12th being the last day, so that he could earn enough to square up; and that he was so allowed to remain on the express condition that he should attend no party unless he left the cab in the garage. Yet when informed that Smuda was at a party with the cab at 10:30 the night in question, no steps were taken to get the cab back; nor an hour later, when Tulley sent Rieder to Engelhart's, did he give any orders to Smuda not to drive the cab; nor were others of the party cautioned in respect thereto. Smuda's testimony was that when he called Tulley at 10:30 telling him he was at a party, Tulley answered "All right." The jury could also find from the evidence that drivers did at times use the cab on other than a local trip, and when returning would account for the time instead of for a single fare; that Smuda and Bidinger were to split the amount due for the time the cab was kept for the use of themselves and their lady friends. In our opinion, the evidence made the question for the jury whether appellant's manager, with full knowledge of Smuda's departure from his usual course of employment, sanctioned what he was engaged in. None of the authorities cited by either side seem to be of much aid. A number are collected in Fisher v. Fletcher, 191 Ind. 529,133 N.E. 834, 22 A.L.R. 1397, and Fletcher v. Meredith,148 Md. 580, 129 A. 795, 45 A.L.R. 477.
Neither plaintiff's contributory negligence nor assumption of risk appeared as a matter of law. While the evidence is convincing that Smuda was intoxicated to some extent, it was for the jury to say whether plaintiff, using ordinary care, should have appreciated the danger in riding in a car driven by him. Whether plaintiff and the other occupants of the cab engaged in joint frolic, for that purpose wrongfully appropriating the cab, we think was a jury question properly submitted. *Page 333 
Error is assigned on portions of the charge and a refusal to charge. The following excerpts, to which exceptions were preserved, were neither appropriate nor legally accurate:
"Then it is also claimed that the girl herself was careless. Now everybody of course, Susan Rau included, is charged with the duty to use ordinary care. She was not the driver of this car. She was not, if she did not know this man was drunk and unable to move or control that car, then she was not in duty bound to do any back seat driving. * * * Of course, if she knew that this man was drunk or should have known it and in spite of that knowledge knowingly took this ride, then you may find that she was careless and that her carelessness helped to bring about the collision."
Plaintiff and her escort were in the rear seat, and there is no word of testimony that either did or said anything which could have contributed to the "collision." Her contributory negligence, if any, was in riding in an automobile driven by a person under the influence of intoxicants. Statutes and common sense recognize that an automobile in the hands of one under the influence of liquor is an extremely dangerous intrumentality. A driver's intoxication short of the state of being "unable to control" an automobile may make it perilous to ride with him. It appears to us that the following requested instruction, which was refused, more aptly and correctly expresses the law, viz:
"If plaintiff occupied this automobile after attending a pleasure party, and if she was aware of the fact that the driver was drinking intoxicants at this party, and if she knew, or had reason to know, that Smuda was under the influence of liquor to such an extent as to render Smuda incapable of safely and prudently driving the automobile, the plaintiff in such circumstances is guilty of contributory negligence as a matter of law, and plaintiff cannot recover if she is injured as a result of the driver's negligence."
The attempt to pass the cab driven by Rieder, and so carelessly as to come in contact therewith and thus cause the collision with the Weber car, the jury could scarcely attribute to anything else *Page 334 
than Smuda's intoxication. We are of the opinion that reversible error occurred in the part of the charge quoted and in the refusal to charge substantially as requested upon the issue of contributory negligence.
The verdict is challenged as excessive, and other errors are assigned upon the charge and rulings at the trial; but it is not necessary to consider any of them since the new trial is not likely to develop the same questions.
Order reversed and a new trial granted.